Cite as 2014 Ark. 441

                  SUPREME COURT OF ARKANSAS
                                       No.   CV-13-115

FREDERICK PENNINGTON, JR.                         Opinion Delivered October   23, 2014
                   APPELLANT
                                                  PRO SE PETITION FOR REHEARING
V.                                                [JEFFERSON COUNTY CIRCUIT
                                                  COURT, NO. 35CV-12-671]

RAY HOBBS, DIRECTOR, ARKANSAS                     HONORABLE JODI RAINES DENNIS,
DEPARTMENT OF CORRECTION                          JUDGE
                       APPELLEE
                                                  PETITION FOR REHEARING
                                                  TREATED AS PETITION FOR
                                                  RECONSIDERATION AND
                                                  GRANTED; DENIAL OF PETITION
                                                  FOR WRIT OF HABEAS CORPUS
                                                  REVERSED; WRIT OF HABEAS
                                                  CORPUS ISSUED; REMANDED TO
                                                  THE JEFFERSON COUNTY CIRCUIT
                                                  COURT WITH INSTRUCTIONS.


                                       PER CURIAM


       Now before the court is a pro se petition for rehearing filed by appellant Frederick

Pennington, Jr. The petition, properly treated as a petition for reconsideration, concerns our

decision of September 4, 2014, dismissing appellant’s appeal from the denial of habeas relief,

denying his petition for habeas relief filed directly in this court, and finding his remaining

motions to be moot. See Pennington v. Hobbs, 2014 Ark. 356, ___ S.W.3d ___ (per curiam). In

light of our decision in Hale v. Hobbs, 2014 Ark. 405, ___ S.W.3d ___, we grant appellant’s

petition for reconsideration.1

       1
        Appellant and Billy Ray Hale were co-defendants in Pulaski County Circuit Court Case
Nos. 60CR-77-1933, 60CR-77-1934, and 60CR-77-1939. Like appellant, Hale appealed to this
court from the denial of habeas relief. On appeal, we reversed and remanded on the ground that
                                       Cite as 2014 Ark. 441

       On reconsideration, we find that the sentencing orders entered against appellant are

facially invalid. While the specific issue was not raised by appellant, issues concerning a void or

illegal sentence are akin to subject-matter jurisdiction and cannot be waived by either party.

Taylor v. State, 354 Ark. 450, 125 S.W.3d 174 (2003) (citing Flowers v. State, 347 Ark. 760, 68

S.W.3d 289 (2002)). This court may review a void or illegal judgment sua sponte regardless of

whether the issue is raised by a party. See Harness v. State, 352 Ark. 335, 101 S.W.3d 235 (2003).

       As we noted in Hale, sentencing in Arkansas is entirely a matter of statute, and this court

has consistently held that sentencing shall not be other than in accordance with the statute in

effect at the time of the commission of the crime. Hale, 2014 Ark. 405, ___ S.W.3d ___. When

the law does not authorize the particular sentence pronounced by a circuit court, that sentence

is unauthorized and illegal, and the case must be reversed and remanded. Id.

       Here, appellant entered a negotiated plea of guilty in the Pulaski County Circuit Court

to one count of first-degree murder and four counts of aggravated robbery, and he was

sentenced to life imprisonment for each of the charges. At the time the crimes were committed,

first-degree murder and aggravated robbery were classified as Class A felonies. Ark. Stat. Ann.

§§ 41-1502(3), 41-2102 (Repl. 1977). A Class A felony was punishable by “not less than five

years nor more than fifty years, or life.” Ark. Stat. Ann. § 41-901. The sentencing orders

entered in appellant’s case referred to appellant’s parole eligibility after serving one-third of his

life sentences. However, under Arkansas Statutes Annotated section 43-2807(b)(1), which was



the sentencing orders were facially invalid. Specifically, we held that the circuit court exceeded
its authority by entering a sentence of life imprisonment with the possibility of parole. The
sentencing orders entered against appellant are identical to those entered against Hale.

                                                 2
                                       Cite as 2014 Ark. 441

in effect at the time the crimes were committed, “[i]ndividuals sentenced to life imprisonment

prior to March 1, 1968, and those sentenced to life imprisonment after the effective date

[February 12, 1969] of this Act, shall not be eligible for release on parole unless such sentence

is commuted to a term of years by executive clemency.” Thus, parole-eligibility was not

authorized by the statute in effect at the time the crimes were committed, and the sentencing

orders entered against appellant are facially invalid.

       Because the Pulaski County Circuit Court exceeded its authority in sentencing appellant

to life imprisonment with the possibility of parole, we reverse the denial of the petition for writ

of habeas corpus, issue the writ, and remand to the Jefferson County Circuit Court with

instructions to transfer the case to the Pulaski County Circuit Court for resentencing. The

remaining motions and petition of which we disposed in Pennington, 2014 Ark. 356, ___ S.W.3d

___ (per curiam) are moot.

       Pro se petition for rehearing treated as petition for reconsideration and granted; denial

of petition for writ of habeas corpus reversed; writ of habeas corpus issued; remanded to the

Jefferson County Circuit Court with instructions.

       Frederick Pennington, Jr., pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                                  3